[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence               November 10, 1994 Date of Application            November 11, 1994 Date Application Filed         November 21, 1994 Date of Decision               September 26, 1995
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford.
Docket No. CR92-76284;
Jeremy N. Weingast, Esq., Counsel, for Petitioner.
Carl E. Taylor, Esq., Supervisory Assistant State's Attorney, for the State.
BY THE DIVISION
After trial by jury, petitioner was convicted of two counts of sexual assault in the first degree in violation of General Statutes § 53a-70 (a)(2) and, two counts of risk of injury to a minor in violation of § 53-21. On the sexual assault charges consecutive sentences of fifteen years execution suspended after nine years with five years probation was imposed. On the risk of injury charges concurrent sentences of nine years each were imposed. The total effective sentence was thirty years execution suspended after eighteen years five years probation with certain terms and conditions.
Petitioner's conviction arose out of acts of oral sex performed on his three year old daughter. Petitioner's attorney claimed that the sentence imposed was excessive and should be reduced. The attorney agreed that the crimes were serious. He argued, however, that the seriousness of the crimes should be balanced against petitioner's unblemished prior record. His excellent reputation in the community and his efforts at maintaining a good marriage together with his church activities should have been given more consideration. Considering all of these factors, the attorney argued that the sentence should be reduced. Speaking on his own behalf, petitioner expressed his desire to return to his family.
The State's attorney argued against any reduction. He pointed out the seriousness of the offense and the effect on the victim and her family. The State's attorney also pointed out the necessity of protecting society from crimes of this nature.
The sentencing judge, who had an opportunity to view petitioner and the witnesses during the trial, remarked on the pernicious nature of the offense and the effect which it had on the family. The judge also took into consideration the favorable aspects of petitioner's life.
Considering all factors involved, the sentence imposed was not inappropriate or excessive. Connecticut Practice Book § 942.
Sentence affirmed. CT Page 11872
Purtill, J., Klaczak, J. and Stanley, J. participated in this decision.